IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-06,598-33


                     EX PARTE THORNTON RAY PROPHET, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 262195-R IN THE 176TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted

aggravated rape and sentenced to ninety-nine years’ imprisonment.

        Applicant contends that he is being held past his maximum discharge date because TDCJ has

not properly restored previously-earned good time credits after his most recent parole revocation.

Although habeas corpus is not the proper means for challenging good time credit calculations in

most cases, Applicant’s conviction falls under the pre-65th Legislature law and he is entitled to

discharge his sentence when his flat time plus his good time add up to his ninety-nine year sentence.
                                                                                                        2

Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances, additional

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s sentence begin date, and his history of parole releases

and revocations. The affidavit shall state whether or not Applicant is receiving credit for any of the

time spent on parole. The affidavit shall also state whether Applicant’s previously-earned good time,

work time, and bonus time credits have been appropriately restored as required by the law in effect

at the time of Applicant’s offense. Finally, the affidavit should indicate whether or not Applicant

is required to submit his claim to the time credit resolution system of TDCJ, and if so, whether he

has submitted such a claim and the date when the claim was submitted.

        The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

previously-earned good time, work time and bonus time credits have been restored, and whether his

sentence and maximum discharge date are being properly calculated. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: February 27, 2019

Do not publish